Citation Nr: 1145371	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from May 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

The Veteran has been service connected for partial complex and generalized seizures since November 1966.  In May 2006, he filed claims of service connection for, among other things, hearing loss and osteoarthritis, which he believes resulted from his long-term use of Tegretol, the medication prescribed to control his seizures.  

The Veteran was afforded VA examinations in August 2006.  Examination of the Veteran, to include x-rays of the knees, the right hip, and the lumbosacral spine, revealed degenerative changes of the lumbar spine, arthritis of both knees with chondrocalcinosis, and arthritis of the right hip.  The examiner opined that the Veteran's osteoarthritis was not related to his seizure disorder.  Results of audiological testing revealed mild to severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  The audiologist stated that because the question of whether hearing loss was related to the Veteran's seizure disorder required a medical opinion, it was beyond the scope of her expertise.  

Because the VA examiner did not specifically consider whether the Veteran's osteoarthritis was related to his use of medication for control of his seizure disorder, the RO sought an addendum to specifically address the likelihood that the Veteran's degenerative changes of the lumbar spine, arthritis of both knees, and arthritis of the right hip was due his use of Tegretol.  The RO also requested a medical opinion as to whether it was at least as likely as not that the Veteran's hearing loss was due to his use of Tegretol.  

In a November 2009 opinion report, the examiner who had conducted the August 2006 VA examination indicated that after reviewing the previous examination report as well as the claims folder, he was not able to give the opinion as requested.  The RO determined that that opinion was inadequate because the examiner failed to explain why he was unable to render the requested opinion.  The examiner was thus requested to again opine as to the likelihood that the Veteran's degenerative changes of the lumbar spine, arthritis of both knees, and arthritis of the right hip was due directly to service or to a service-connected disability, to include the Veteran's use of Tegretol.

Also in November 2009, a VA clinician reviewed the claims folder and medical literature concerning hearing loss and Tegretol and opined that because sensorineural hearing loss was not listed as a side effect of treatment with Tegretol, the Veteran's hearing loss was not caused or aggravated by Tegretol therapy.  

In January 2010, the VA examiner who had provided the August 2006 examination and November 2009 opinion report opined that the Veteran's currently diagnosed right hip arthritis, right knee arthritis, left knee arthritis, and degenerative changes of the lumbar spine were not as likely as not to have had their onset during service, or to be caused by or related to service.  The clinician then stated that it was beyond his expertise to opine as to whether the Veteran's arthritis was related to his use of Tegretol.  

In February 2010, another VA clinician reviewed the claims folder and opined that the Veteran's current degenerative arthritis of the hip, knees, and lumbar spine was not caused or aggravated as a result of Tegretol use.  The clinician indicated that a review of the medical literature did not list arthritis caused by Tegretol use.  The clinician then provided a summary of musculoskeletal findings related to the use of carbamazepine (the generic name for Tegretol) from Micromedex review, which indicated that "[a]ching joints, sore muscles and leg cramps have been reported in patients receiving carbamazepine" and "[a]ching joint and muscles, leg cramps and general connective tissue disorders have been reported in patients receiving carbamazepine."  The summary further noted that the data was conflicting with regard to the propensity of carbamazepine to induce osteomalacia.

The United Stated Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide a medical opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id.  at 124. 

Here, although the February 2010 VA clinician stated that a review of medical literature did not provide a causative link between use of Tegretol and arthritis, given the summary of musculoskeletal findings related to the use of carbamazepine, it does not appear as though the clinician specifically considered the second element of aggravation.  As the evidence suggests that Tegretol may cause the symptoms of which the Veteran complains (aching pain in his right hip, knees, and low back), the Board finds that a remand is necessary for a new VA examination and opinion that more specifically addresses the aggravation element of secondary service connection.  The examiner should be asked to discuss whether the Veteran's reported pain is a result of his use of Tegretol, his diagnosed arthritis, or some other cause, and whether any joint disease process has been caused or made worse by his use of Tegretol.  

The Board finds that the issue of entitlement to service connection for hearing loss must also be remanded for the clinician to provide an addendum to the November 2009 examination report that more fully discusses the clinician's finding that the Veteran's hearing loss has not been aggravated by his use of Tegretol.  The Board finds that the clinician's November 2009 opinion regarding aggravation is not supported by an adequate rationale because the examiner did not specifically discuss whether, although not listed as a direct side effect, existing hearing loss may be aggravated by Tegretol.  In rendering an opinion on the issue of aggravation, the clinician should consider whether the Veteran's hearing has undergone a chronic worsening as a result of his use of Tegretol.  

In the March 2007 rating decision on appeal, the RO denied TDIU upon finding that the Veteran's service-connected seizure disorder did not result in unemployability.  The Veteran disagreed with that determination, asserting that he has been unable to obtain or maintain any type of gainful employment as a result of his service-connected seizure disorder.  

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  Where a veteran's service connected disabilities do not meet the threshold percentage requirements for schedular TDIU, a veteran may be entitled to TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the combined effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A review of the evidence of record shows that the Veteran last worked in October 2002 as a warehouseman.  His previous employer noted that the Veteran was on long-term disability for "osteoarthritis and allied disorders - secondary - epilepsy."  As it is unclear from this statement whether the Veteran's service-connected seizure disorder was a factor in his ceasing to work, and because the issue of entitlement to TDIU is inextricably intertwined with the other issues on appeal, the Board finds that, as part of the examination to be conducted on remand, the examiner should be requested to provide a medical opinion addressing the question of whether the Veteran is unemployable and the basis for that unemployability, if found.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995) (providing that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the appellant's service-connected disability has on his ability to work).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have additional evidence pertinent to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the development ordered in paragraph 1 above is completed, the AOJ should request that the clinician who provided the November 2009 opinion in connection with the Veteran's claim of service connection for hearing loss, if that clinician is still available, provide an addendum that sets forth a detailed rationale for concluding that the Veteran's hearing loss has not been made chronically worse by his use of Tegretol.  

If the November 2009 clinician is no longer available, or if that clinician or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination to determine the etiology of his current loss.  The examiner should provide an opinion as to whether the Veteran's currently diagnosed hearing loss is at least as likely as not directly related to his period of military service.  An opinion should also be provided as to whether it is at least as likely as not that the Veteran's service-connected seizure disorder, to include the medication taken for treatment thereof, has caused or made chronically worse the Veteran's bilateral hearing loss.  All opinions should be set forth in detail and explained.  The explanation for the opinions should refer to the record and/or medical authority as the basis for the opinions.

3.  After the development ordered in paragraph 1 above is completed, schedule the Veteran for a VA examination in connection with his claims of service connection for degenerative changes of the lumbar spine, arthritis of the knees, and arthritis of the right hip.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should provide an opinion as to whether the Veteran's currently diagnosed arthritis of the lumbar spine, knees, or right hip is at least as likely as not directly related to his period of military service.  An opinion should also be provided as to whether it is at least as likely as not that the Veteran's service-connected seizure disorder, to include the medication taken for treatment thereof has caused or made chronically worse any disease of the lumbar spine, knees, and right hip, including arthritis.  The examiner is requested to comment on the evidence indicating that aching joints and muscles are side effects of carbamazepine and discuss whether the Veteran's reported joint pain is a result of his use of Tegretol, his diagnosed arthritis, or some other cause, and whether the Veteran's arthritic process or any other joint disease process has been made worse by his use of Tegretol.  

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

The examiner is also requested to provide a definite opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  The examiner should comment on what disability(ies) make the Veteran unemployable.  If the examiner finds that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.) 

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


